UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4432


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KAWASI DINGLE,

                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00536-RBH-1)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kawasi       Dingle     pled   guilty     to     being     a     felon    in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006), and was sentenced as an armed career criminal to 180

months    of    imprisonment.         On   appeal,        Dingle   challenges        the

district    court’s      determination     that     his    prior     South    Carolina

convictions for second degree burglary, in violation of S.C.

Code     Ann.    § 16-11-312(A)       (2003),     were      properly        qualifying

predicate felonies under 18 U.S.C. § 924(e) (2006).                            Because

Dingle’s    argument      is   foreclosed    by     our    previous    decision       in

United    States    v.    Wright,    594   F.3d     259    (4th    Cir.     2010),    we

affirm.

            In Wright, we held that a violation of S.C. Code Ann.

§ 16-11-312(A) categorically qualifies as a predicate offense

for purposes of 18 U.S.C. § 924(e) because the statute tracks

the generic definition of burglary promulgated by the United

States Supreme Court.             Wright, 594 F.3d at 266.                 Because one

panel of this court may not overrule another, we conclude that

Dingle was properly sentenced and affirm the district court’s

judgment.       United States v. Rivers, 595 F.3d 558, 564 n.3 (4th

Cir. 2010).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3